Title: Enclosure No. 2: [Sale of Government Bills on Amsterdam], 12 January 1793
From: New York Office of Discount and Deposit
To: 



No. 2
Sale of Government Bills on Amsterdam, at the Office of Discount and Deposit in New York Vizt. 250,000 Guilders at 40 Cents 7 Mills ⅌ Guilder Payable the One Half in 2 Months, and the Other Half in 4 Months, With Interest.

When sold
To whom sold.

Amount in Guilders

Amount in Dollars.
When paid.
Amount of Interest
Sums paid


1793


July
27
Saml. Ward & Brothers
}
25,000
{
5087. 50
Sepr.
29th
53. 37
5 140. 87



“
ditto
5087. 50
Novr.
28th.
104. 29
5,191. 79



“
Obadiah Bowen
}
25,000
{
5087. 50
Sepr.
29th
53 37
5,140. 87



“
ditto
5087. 50
Novr.
28th
104. 29
5,191. 79


Augt.
7th
Nicholas Cook & Co.
}
25,000
{
5087. 50
Octor.
9th
53. 37
5 140. 87



“
ditto
5087. 50
Decr
3rd
104. 29
5 191. 79



“
Josiah Adams & Co.
}
25,000
{
5087. 50
Octor
9th
53. 37
5 140. 87



“
ditto
5087. 50
Decr
8th
104. 29
5 191. 79



21st.
Jacob & Philip Mark
}
25,000
{
5087. 50
Octor
23d
53. 41
5 140. 91




ditto
5087. 50
Decr
22d
104. 29
5,191. 79.



27th.
John Murray
}
15,000
{
3055   
Octor
29th
32.  7
3,087.  7




ditto
3050   
Decr
27th
62. 53.
3,112 53


Sepr
3d.
Daniel Badcock
}
25,000
{
5087. 50
Novr 1793
4th
53. 42
5 140. 92




ditto
5087. 50
Jany
5th.
104. 30
5191. 80



4th.
Matthew Clarkson
}
10,000
{
2035   
Novr 1793
5th
20. 35
2 055. 35



“
ditto
2035   
Jany
5th
40. 70
2,075. 70



“
LeRoy & Bayard
}
25,000
{
5087. 50
Novr 1793
5th
50. 87
5,138. 37



“
ditto
5087. 50
Jany
5th
101. 74
5,189. 24



5th
Van Horne & Clarkson
}
25,000
{
5087. 50
Novr. 1793
7th.
53. 41
5 140. 91



“
ditto
5087. 50
Jany.
6th
104. 29
5 191. 79



7
Nicholas Hoffman
}
3,000
{
610. 50
Novr
9th.
6. 40
616. 90



“
ditto
610. 50
Jany
8th
12. 51.
623. 1



10th
John P. Mumford & Co.
}
22,000
{
4,477   
Novr. 1793
12th
47. 1.
4,524. 1



“
ditto
4,477   
Jany
12th.
91. 77.
4,568. 77






250,000

   101,750


1569. 71
103,319. 71



Office of Discount and DepositNew York Jany 12th 1793.
Errors Excepted.
Per. Burrall Cashr.

